Citation Nr: 1511225	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  12-32 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to his service-connected major depressive disorder or allergic rhinosinusitis.

2.  Entitlement to a rating in excess of 30 percent (from November 14, 2008), 50 percent (from September 20, 2010), and 70 percent (from December 6, 2010) for major depressive disorder.  

3.  Entitlement to a rating in excess of 20 percent (from November 14, 2008) and 40 percent (from December 6, 2010) for a lumbar spine disability.

4.  Entitlement to a rating in excess of 30 percent for migraine headaches, diagnosed as tension headaches.  

5.  Entitlement to a rating in excess of 10 percent for right knee chrondromalacia 
patella.

6.  Entitlement to a rating in excess of 10 percent for left knee chrondromalacia patella.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from February 1982 to February 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In a July 2009 rating decision, the RO denied service connection for sleep apnea.  The RO subsequently issued another rating decision in April 2010 to continue that denial.  Also, in a February 2009 rating decision, the RO, in pertinent part, adjudicated claims for increased ratings for major depressive disorder, migraine headaches, lumbar spine facet sclerosis and bilateral chondromalacia.     

In an April 2012 rating decision, the RO again adjudicated the claims for increased ratings for major depressive disorder, migraine headaches, lumbar spine facet sclerosis and bilateral chondromalacia.  As will be further discussed below, in August 2012, the Veteran withdrew his appeal of those increased rating claims.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the service connection issue on appeal.

Following an April 2010 rating decision denying a total disability rating based on individual unemployability (TDIU), the Veteran filed a new TDIU claim in December 2010.  The issue of entitlement to a TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran in this case served on active duty from February 1982 to February 2003.  

2. On August 10, 2012, prior to the promulgation of a decision in the appeals of his increased rating claims, the Board received notification from the appellant that a withdrawal of those appeals is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his appeal for increased ratings, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the increased ratings appeals and they are dismissed.


ORDER

Entitlement to a rating in excess of 30 percent (from November 14, 2008), 50 percent (from September 20, 2010), and 70 percent (from December 6, 2010) for major depressive disorder is dismissed.  

Entitlement to a rating in excess of 20 percent (from November 14, 2008) and 40 percent (from December 6, 2010) for a lumbar spine disability is dismissed.

Entitlement to a rating in excess of 30 percent for migraine headaches, diagnosed as tension headaches, is dismissed.  

Entitlement to a rating in excess of 10 percent for right knee chrondromalacia 
Patella is dismissed.

Entitlement to a rating in excess of 10 percent for left knee chrondromalacia patella is dismissed.


REMAND

The Veteran contends that he developed sleep apnea, in the 1990s, while in service.  He alternatively contends that sleep apnea developed secondary to his service-connected major depressive disorder or allergic rhinosinusitis.  

The Veteran underwent a VA examination for this disorder in April 2010 (with an August 2012 addendum opinion) and the RO also obtained a medical opinion in April 2013.  Unfortunately, neither examiner addressed the Veteran's newly raised (in the November 2014 appellant's brief) theory that his sleep apnea developed secondary to his service-connected allergic rhinosinusitis.  Also, the VA examiner did not address the question of aggravation by a service-connected disability.  A remand is necessary in order to obtain addendum opinion that addresses the Veteran's contentions in light of his documented medical history. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board also notes that the Veteran receives VA treatment through the Central Texas Veterans Health Care System.  While on remand, the RO should obtain any unassociated VA treatment records, dated from prior to October 2008 and from August 2012 for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should obtain VA treatment records from the Central Texas Veterans Health Care System center, including records dated from prior to October 2008 and from August 2012.   All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the AOJ should arrange for the April 2013 VA medical opinion provider to give an additional medical opinion.  If that VA medical opinion provider is not available, have a new physician provide the necessary medical opinion.  The need for an examination of the Veteran is left to the discretion of the VA medical opinion provider.  

Based on examination findings(if performed), as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Does the Veteran currently sleep apnea?

b)  Is it at least as likely as not that any sleep apnea is related to the Veteran's active service?  

The VA opinion provider should specifically consider the Veteran's and his wife's reports of difficulty sleeping, including that he would sometimes stop breathing, since the early 1990s. (August 2009, November 2012 VA Form 9, November 2012 lay statement of wife).  He/she should also note consideration of the Veteran's service treatment records with reports of fatigue and sleep problems.  

c)  Is it at least as likely as not that sleep apnea was caused OR aggravated (i.e., permanently increased in severity beyond the natural progression) by the service-connected (i) major depressive disorder OR (ii) allergic rhinosinusitis?  The VA medical opinion provider should provide an opinion as to the questions of BOTH causation AND aggravation.    

If he/she finds that sleep apnea was aggravated by a service-connected disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

A complete explanation for any opinions expressed should be provided.  The VA medical opinion provider should consider all evidence of record, to include prior VA examinations (to include, but not limited to, those in October 2002, November 2002, April 2010 and April 2013), VA medical records, service treatment records, and lay evidence of record.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


